                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA

 JUDITH A. SELLERS,

                      Plaintiff,

                      v.                              CAUSE NO.: 4:17-CV-67-HAB

 ANDREW SAUL,
 Acting Commissioner of Social Security,

                      Defendant.

                                   OPINION AND ORDER

       Plaintiff Judith A. Sellers seeks review of the final decision of the Commissioner of

the Social Security Administration (Commissioner) denying her application for Disability

Insurance Benefits (DIB) and Supplemental Security Income (SSI). Plaintiff alleges that

she has been disabled since August 2013 due to residual effects from left knee

replacement, chronic bilateral knee pain, arthritis, and shortness of breath. In addition, in

2015, Plaintiff was diagnosed with depression and anxiety.

                                        ANALYSIS

A.     Standard of Review

       A claimant who is found to be “not disabled” may challenge the Commissioner’s

final decision in federal court. This Court must affirm the ALJ’s decision if it is supported

by substantial evidence and free from legal error. 42 U.S.C. § 405(g); Steele v. Barnhart, 290

F.3d 936, 940 (7th Cir. 2002). Substantial evidence is “more than a mere scintilla of proof.”

Kepple v. Massanari, 268 F.3d 513, 516 (7th Cir. 2001). It means “evidence a reasonable

person would accept as adequate to support the decision.” Murphy v. Astrue, 496 F.3d 630,
633 (7th Cir. 2007); see also Diaz v. Chater, 55 F.3d 300, 305 (7th Cir. 1995) (substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.”) (citation and quotations omitted).

       In determining whether there is substantial evidence, the Court reviews the entire

record. Kepple, 268 F.3d at 516. However, review is deferential. Skinner v. Astrue, 478 F.3d

836, 841 (7th Cir. 2007). A reviewing court will not “reweigh evidence, resolve conflicts,

decide questions of credibility, or substitute [its] own judgment for that of the

Commissioner.” Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003) (quoting Clifford v.

Apfel, 227 F.3d 863, 869 (7th Cir. 2000)).

       Nonetheless, if, after a “critical review of the evidence,” the ALJ’s decision “lacks

evidentiary support or an adequate discussion of the issues,” this Court will not affirm

it. Lopez, 336 F.3d at 539 (citations omitted). While the ALJ need not discuss every piece

of evidence in the record, he “must build an accurate and logical bridge from the evidence

to [the] conclusion.” Dixon v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001). Further, the

ALJ “may not select and discuss only that evidence that favors his ultimate conclusion,”

Diaz, 55 F.3d at 308, but “must confront the evidence that does not support his conclusion

and explain why it was rejected,” Indoranto v. Barnhart, 374 F.3d 470, 474 (7th Cir. 2004).

Ultimately, the ALJ must “sufficiently articulate his assessment of the evidence to assure”

the court that he “considered the important evidence” and to enable the court “to trace

the path of [his] reasoning.” Carlson v. Shalala, 999 F.2d 180, 181 (7th Cir. 1993) (quoting

Stephens v. Heckler, 766 F.2d 284, 287 (7th Cir. 1985) (internal quotation marks omitted)).



                                             2
B.       The ALJ’s Decision

         A person suffering from a disability that renders her unable to work may apply to

the Social Security Administration for disability benefits. See 42 U.S.C. § 423(d)(1)(A)

(defining disability as the “inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of

not less than 12 months”); 42 U.S.C. § 1382c(a)(3)(A). To be found disabled, a claimant

must demonstrate that her physical or mental limitations prevent her from doing not only

her previous work, but also any other kind of gainful employment that exists in the

national economy, considering her age, education, and work experience. § 423(d)(2)(A);

§ 1382c(a)(3)(B).

         If a claimant’s application is denied initially and on reconsideration, she may

request a hearing before an ALJ. See 42 U.S.C. § 405(b)(1). An ALJ conducts a five-step

inquiry in deciding whether to grant or deny benefits: (1) whether the claimant is

currently employed, (2) whether the claimant has a severe impairment, (3) whether the

claimant’s impairment is one that the Commissioner considers conclusively disabling, (4)

if the claimant does not have a conclusively disabling impairment, whether he has the

residual functional capacity to perform his past relevant work, and (5) whether the

claimant is capable of performing any work in the national economy. See 20 C.F.R. §

404.1520(a); 20 C.F.R. § 416.920(a)1; Zurawski v. Halter, 245 F.3d 881, 885 (7th Cir. 2001).



1
  As discussed in Barnhart v. Thomas, 540 U.S. 20, 24 (2003), the Act and implementing regulations regarding DIB
(contained in Title II of the Act and 20 C.F.R. Pt. 404 of the regulations) and SSI (contained in Title XVI of the Act

                                                          3
         Here, at step one, the ALJ found that Plaintiff had not engaged in substantial

gainful activity since August 15, 2013, the alleged onset date. At step two, the ALJ found

that Plaintiff had the severe impairment of carpal tunnel syndrome with history of left

carpal tunnel release, de Quervain’s tenosynovitis, history of right knee meniscectomy

and total left knee replacement, chronic obstructive pulmonary disorder (COPD),

irritable bowel syndrome, and obesity. The ALJ determined that Plaintiff’s medically

determinable mental impairments of anxiety and depression were non-severe because

they did not cause more than minimal limitations in Plaintiff’s ability to perform basic

work activities.

         At step three, the ALJ found that Plaintiff “does not have an impairment or

combination of impairments that meets or medically equals the severity of one of the

listed impairments.” (R. 19.) At step four, the ALJ found that Plaintiff had the residual

functional capacity (“RFC”) to perform light work as defined in 20 C.F.R. § 404.1567(b)

and 416.967(b) because she was able to lift and/or carry twenty pounds occasionally and

ten pounds frequently, and was able to sit, stand and/or walk for six hours in an eight

hour workday. However, the Plaintiff would be unable to climb ladders, ropes, or

scaffolds; crouch; kneel; or crawl. She could only occasionally climb ramps or stairs,

stoop, or balance. Plaintiff had to avoid exposure to hazards, such as moving mechanical

parts and unprotected heights or excessive vibration. Plaintiff’s exposure to pulmonary




and 20 C.F.R. Pt. 416 of the regulations) are, for the most part, substantially identical. For convenience, the Court
will generally cite herein to only the Title II statutes and regulations.

                                                           4
irritants like dust, fumes, and odors was restricted to occasional exposure. Plaintiff could

frequently handle, finger, and feel bilaterally.

        Based on the above RFC, the ALJ found that Plaintiff was able to perform her past

relevant work as a cashier. Thus, he found that she was not disabled.

C.      Residual Functional Capacity

        On appeal, Plaintiff argues that the ALJ’s RFC determination was not supported

by substantial evidence.2 She submits that the ALJ ignored evidence showing that her

depression and anxiety were severe impairments, including statements from her treating

source, Dr. Ashley Williams, and Plaintiff’s own allegations. Plaintiff contends that the

ALJ committed reversible error when he did not consult a medical expert regarding the

severity of her depression and anxiety. With respect to her physical limitations, Plaintiff

asserts that the ALJ’s conclusion that she could stand and/or walk six hours out of an

eight-hour day was not supported by substantial evidence.

        Residual functional capacity (RFC) measures what work-related activities a

claimant can perform despite her limitations. Young v. Barnhart, 362 F.3d 995, 1000 (7th

Cir. 2004). It is the most the claimant can still do. Craft v. Astrue, 539 F.3d 668, 675–76 (7th

Cir. 2008) (citing 20 C.F.R. § 404.1545(a)(1)). A claimant’s RFC must be based upon the



2
 Although Plaintiff submits that the ALJ erred in his Step 2 analysis when he did not consider
her mental impairments to be severe, the Court can proceed directly to the RFC analysis
because the step two requirement of severity is “merely a threshold requirement.” Hickman v.
Apfel, 187 F.3d 683, 688 (7th Cir. 1999); see also Castile v. Astrue, 617 F.3d 923, 927 (7th Cir. 2010)
(same). The ALJ identified other impairments that were severe, so the determination about her
depression and anxiety at Step 2 were “of no consequence with respect to the outcome of the
case. Because the ALJ recognized numerous other severe impairments, he was obligated to
proceed with the evaluation process.” Castile, 617 F.3d at 927.

                                                   5
medical evidence in the record and other evidence, such as testimony by the claimant or

her friends and family. 20 C.F.R. § 404.1545(a)(3).

       Here, the ALJ devoted considerable discussion to Plaintiff’s physical impairments

and limitations, particularly as it related to her left and right knees, carpal tunnel and De

Quervain syndromes, asthma, and irritable bowel syndrome. The RFC analysis does not

contain any discussion of Plaintiff’s mental impairments, or limitations related thereto.

This is, presumably, because the ALJ found those impairments to cause no more than

mild limitations in the pertinent functional areas. (R. 19.) However, Plaintiff submits that

those conclusions were based on a failure to consider the entirety of her treatment history,

an erroneous credibility determination, and playing doctor.

       Although an ALJ is not required to discuss every piece of evidence, he must

consider all the evidence that is relevant to the disability determination and provide

enough analysis in his decision to permit meaningful judicial review. See Young v.

Barnhart, 362 F.3d 995, 1002 (7th Cir. 2004); Clifford v. Apfel, 227 F.3d 863, 870–71 (7th Cir.

2000). The ALJ must also “consider the combined effect of all of [the claimant’s]

impairments without regard to whether any such impairment, if considered separately,

would be of sufficient severity.” See 20 C.F.R. § 416.923. An ALJ may not selectively

discuss portions of a physician’s report that support a finding of non-disability while

ignoring other portions that suggest a disability. Myles v. Astrue, 582 F.3d 672, 678 (7th

Cir. 2009).

       The ALJ found that Plaintiff had only mild limitations in the ability to relate to and

work with supervisors, co-workers, and the public. He acknowledged her testimony that

                                              6
she is short tempered when around children and does not socialize as much as she used

to. However, he found that the record indicated that she was able to get out and socialize

once her dosage of Celexa was increased, as noted in Exhibit 12F, and that “notes from

mental status examinations longitudinally indicate that her mood is within normal

limits.” (R. 18.)

       The treatment note at issue, Exhibit 12F, is from Plaintiff’s visit with Dr. Williams

on September 16, 2015. Dr. Williams noted Plaintiff’s report that increasing the dosage of

Celexa had helped, and that she was getting out and socializing. (R. 541.) The ALJ did not

highlight any other aspect of the September 16, 2015, visit, or rely on Dr. Williams’ notes

from other exams except to refer to “mental status exams longitudinally.”

       Plaintiff argues that “[t]he ALJ’s attempt to characterize the September 16 visit as

a resolution of the claimant’s depression and anxiety is a mischaracterization of the

record.” (Pl.’s Br. 13.) She contends that this same September 16, 2015, visit shows that

Plaintiff continued moderate symptomology from depression and anxiety. Dr. Williams

noted the PHQ-9 score was 12, whereas it had originally been 16. But scores of greater

than or equal to 10 indicate “likely major depression.” (R. 542.) In addition, her GAD-7

score had increased; it was recorded as “11 (previously 9, originally 12).” (R. 542.) Scores

between 10 and 14 indicated “moderate anxiety.” (R. 542.) Plaintiff was started on

Wellbutrin to further help with mood and to help her quit smoking.

       Plaintiff also takes issue with the ALJ’s discussion of the September 16 visit to the

exclusion of evidence that preceded and followed that visit. Plaintiff presented to Dr.

Williams on May 12, 2015, complaining of anxiety, excessive crying, and easy agitation.

                                             7
(R. 439.) On exam, Dr. Williams noted a depressed mood, a PHQ-9 score of 12 indicating

“moderate” major depression, and a GAD-7 score of 14 indicating “moderate anxiety.”

(Id.) She diagnosed depression and anxiety and started Plaintiff on Prozac 20 mg. (R. 440.)

After a June 12, 2015, visit, in which Dr. Williams noted a depressed mood, a PHQ-9 score

of 8 indicating “mild” depression and a GAD-7 score of 10 indicating “moderate anxiety,”

Dr. Williams doubled Plaintiff’s Prozac dosage. (R. 433–34.)

       During Plaintiff’s follow-up visit a month later, Dr. Williams wrote, “We increased

Prozac to 40 mg last month for anxiety/depression and she feels it has not helped. She

denies SI but still gets down on herself. She has been getting out and socializing.” (R.

431.) On exam, Dr. Williams noted a depressed mood, a PHQ-9 score of 16 indicating

“moderately-severe” major depression and a GAD-7 score of 12 indicating “moderate

anxiety.” (Id.) Dr. Williams changed Plaintiff’s Prozac in favor of Celexa and scheduled a

one-month follow up. On August 13, 2015, Dr. Williams noted that Plaintiff thought the

Celexa “has helped. She denies SI but still gets down on herself. She has been getting out

and socializing.” (R. 543.) Dr. Williams increased Plaintiff’s dose of Celexa to 40 mg. (Id.)

       On March 16, 2016, Plaintiff returned to Dr. Williams, who noted the following in

the subjective portion of her notes: “Her anxiety/depression, COPD, IBS, and GERD have

been stable on her current regimen.” (R. 532.) On exam, Dr. Williams noted a PHQ-9 score

of 10, indicating moderate major depression, and GAD-7 score of 12, indicating moderate

anxiety. (R. 533.)

       The ALJ’s decision cites to a single portion of a single visit to support an RFC

reflective of no mental limitations. There is no discussion of the evidence that suggests

                                             8
Plaintiff’s depression and anxiety caused moderate symptomology that affected her daily

activities. An ALJ cannot simply select evidence favoring his conclusion, but must

“confront evidence that does not support his conclusion and explain why it was rejected.”

Kasarsky v. Barnhart, 335 F.3d 539, 543 (7th Cir. 2002). An ALJ must consider all relevant

medical evidence and cannot cherry-pick facts that support a finding of non-disability

while ignoring evidence supporting disability. Denton v. Astrue, 596 F.3d 419, 425 (7th Cir.

2010) (citing Myles v. Astrue, 582 F.3d 672, 678 (7th Cir. 2009)). “A person who has a

chronic disease, whether physical or psychiatric, and is under continuous treatment for

it with heavy drugs, is likely to have better days and worse days.” Larson v. Astrue, 615

F.3d 744, 751 (7th Cir. 2010) (quoting Bauer v. Astrue, 532 F.3d 606, 609 (7th Cir. 2008)).

       The Court is aware that terms like “slight,” “mild,” and “moderate,” have no

definitions in the social security regulations. O’Connor-Spinner v. Colvin, 832 F.3d 690,

698–99 (7th Cir. 2016). However, the ALJ’s discussion does not permit meaningful judicial

review, which requires an adjudicator to build a logical and accurate bridge between the

evidence and his conclusions. Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000). In

discussing the other functional areas related to mental impairments (other than social

functioning), the ALJ relied on three things: mental status exams longitudinally;

Plaintiff’s reports to the physical consultative examiner; and Plaintiff’s testimony

regarding her daily activities. These discussions do not contain the required logical and

accurate bridge.

       For example, with respect to Plaintiff’s ability to concentrate, persist, or maintain

pace, the ALJ found that she has mild limitation because she reported to the physical

                                              9
consultative examiner that she is able to perform her personal hygiene, cook, clean, shop,

drive, and manage money. That consultative exam was conducted on November 10, 2014.

Plaintiff did not suffer from mental health problems at that time; the first appearance in

the record of treatment for depression and anxiety is May 12, 2015.

       The ALJ cited the same consultative exam as evidence that Plaintiff had mild

limitation in her ability to adapt and manage herself and to “regulate emotions, control

behavior, and maintain well-being in a work setting.” (R. 19.) The ALJ also cited to

Plaintiff’s testimony that she was able to drive her son to work and that her medications

help relieve her symptoms. With regard to driving her son, Plaintiff testified that she

drove a three-mile round trip to take her son to work in the morning and picked him up

in the afternoon. (R. 41.) She testified that she had trouble because “sometimes I just don’t

really feel like getting out of bed to take him . . . but he doesn’t . . . have a driver’s license,

so I have to.” (R. 41.) The ALJ does not recognize this aspect of the testimony. More

importantly, the ALJ does not explain how driving her son to work and back home

establishes anything regarding Plaintiff’s ability to adapt and manage herself and to

regulate emotions, control behavior, and maintain well-being in a work setting. A

reference to symptoms being eased with medication provides little helpful information

without also considering which symptoms remain and to what degree.

       With respect to Plaintiff’s ability to understand, remember, or apply information,

the ALJ found that Plaintiff had mild limitation because her abilities in these areas were

“primarily limited by her physical impairment rather than her depression and anxiety.”



                                                10
(R. 18.) Although this may be accurate, an RFC must take into account the combined

impact of Plaintiff’s impairments. See 20 C.F.R. § 404.1545(a)(2) & (e).

         Finally, although the ALJ stated that “notes from mental status examinations

longitudinally” indicated that Plaintiff’s mood was within normal limits, and she was

alert and fully oriented with intact judgment, these statements are problematic because

they suggest that the ALJ was relying on his own assessment of the medical records,

rather than submitting them to review by a medical expert. See, e.g., Akin v. Berryhill, 887

F.3d 314, 317 (7th Cir. 2018) (remanding because ALJ impermissibly interpreted MRI

results himself and without the benefit of an expert opinion). Dr. Williams had not

provided any opinions with respect to Plaintiff’s functional limits, nor had any

consultative exams been completed since the developments in Plaintiff’s mental health.

Thus, the Court cannot conclude that the ALJ’s decision not to include any functional

limitations in the RFC related to mental disorders is supported by substantial evidence.

         Because the Court is remanding on these issues, the Court need not consider the

remainder of the parties’ arguments.

                                     CONCLUSION

         For the reasons stated above, the Court REVERSES the Commissioner’s decision

and REMANDS to the ALJ for further proceedings consistent with this Opinion and

Order.

         SO ORDERED on August 20, 2019.

                                           s/ Holly A. Brady
                                          JUDGE HOLLY A. BRADY
                                          UNITED STATES DISTRICT COURT

                                             11
